Citation Nr: 0001468	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-13 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veteran's (RH) Insurance 
under 38 U.S.C.A. § 1922 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to October 
1955.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 decision of the Department 
of Veterans Affairs Regional Office and Insurance Center in 
Philadelphia, Pennsylvania (IC), which denied the veteran's 
claim for RH Insurance.


FINDINGS OF FACT

1.  The veteran was awarded compensation under 38 U.S.C.A. 
§ 1151 (West 1991) for malignant neoplasm of the 
genitourinary system (100%) by a rating decision dated June 
1996, which permits the disability to be treated for VA 
purposes "as if" it were service incurred.

2.  The veteran died in April 1997 of carcinoma of the 
prostate with widespread metastasis and Death and Indemnity 
Compensation under 38 C.F.R. § 1151 was granted the 
appellant.

3.  The veteran was not "service connected" for any 
disability at the time of his death and a claim for service 
connection was not pending at the time of his death.


CONCLUSION OF LAW

Basic eligibility for entitlement to Service Disabled 
Veterans' (RH) Insurance under 38 U.S.C.A. § 1922 has not 
been shown. 38 U.S.C.A. §§ 1151, 1922 (West 1991); 38 C.F.R. 
§ 20.101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the veteran's widow, seeks Service Disabled 
Veterans' (RH) Insurance.

Historically, we observe that, by a rating decision dated 
June 1996, the veteran was awarded compensation under 
38 U.S.C.A. § 1151 for malignant neoplasm of the 
genitourinary system (100%), which permits the disability to 
be treated for VA purposes "as if" this condition were 
service incurred.  See 38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (1999).  The letter notifying the veteran 
of the grant of benefits further indicated that this award 
would not necessarily entitled him to any "ancillary" 
benefits, such as educational benefits, vocational 
rehabilitation, CHAMPVA, etc.

In July 1996, he timely filed a claim for RH insurance, which 
was denied by the IC.  The veteran was notified of that 
decision August 1996.  The appellant, on behalf of the 
veteran who was terminally ill, expressed her dissatisfaction 
with that decision and, in essence, argued that service 
connection for any disability pursuant to 38 U.S.C.A. § 1151 
was sufficient to establish basic eligibility for RH 
insurance.  The IC responded to the appellant in multiple 
letter, indicating that the grant of compensation to the 
veteran pursuant to 38 U.S.C.A. § 1151 did not create the 
presence of "service-connected disability;" but rather, the 
compensated condition was merely to be treated for VA 
purposes "as if" it were a service-connected disability, 
but in fact the veteran had no service-incurred disabilities.

A death certificate reflects that the veteran died in April 
1997 of carcinoma of the prostate with widespread metastasis.  
Death and Indemnity Compensation under 38 C.F.R. § 1151 was 
granted the appellant.  At the time of the veteran's death, 
no claim for service connection was pending.

At a videoconference hearing in February 1999, the appellant 
and her son testified concerning the facts underlying the 
grant of compensation pursuant to 38 U.S.C.A. § 1151, and 
indicated that they believed the veteran should be treated 
like any other service-connected veteran, without 
restrictions.

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted. 38 U.S.C.A. § 1922 (West 
1991).  If a veteran is found to be service connected 
disabled after his death, a successful application for RH 
insurance is presumed under the law. 38 U.S.C.A. § 1922(b) 
(West 1991).

In the present case, service connection has not been granted 
for any disability and no such claim was pending at the time 
of the veteran's death.  As noted above, the law requires all 
applicants for RH insurance to have a compensable service-
connected disability.  38 U.S.C.A. § 1922(a) (West 1991).  
Because the veteran has no such service-connected disability, 
he is ineligible for RH insurance under the law.  While 
compensation was awarded the veteran and his widow under the 
provisions of 38 U.S.C.A. § 1151, this does not establish 
that the veteran had service-incurred disability.  The so-
called grant of service connection for disability arising 
from VA medical hospitalization, medical or surgical 
treatment (38 U.S.C.A. § 1151) does not thereafter entitled 
the recipient (or his survivors) to the identical benefits 
offered those veteran's who actually incurred service-related 
disability.  In this case, the veteran's disability was 
incurred remote from his period of service and was entirely 
unrelated thereto.

In those cases where the law and not the evidence is 
dispositive, the claim must be denied on the basis that there 
is an absence of legal merit or that the claimant lack 
entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  Here, the law is dispositive because the appellant 
has not established basic eligibility under the law for RH 
insurance.  Therefore, the benefit sought on appeal must be 
denied.


ORDER

The claim for RH insurance is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

